Anionic Polymers, Electrolytes Comprising the Same, and Methods of Manufacture Thereof

Primary Examiner: Gary Harris 		Art Unit: 1727       September 13, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
2.	Claims 5, 6, 8, 10-11 & 14-20 are withdrawn & Claims 1-4, 7, 9 & 13 are being examined.  The following is in view of the amendment and remarks made on 08/22/2022.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-4 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullin et al. US 4,812,586.
 	As to Claim 1, Mullin discloses an anionic polymer comprising a Lewis adduct (Col. 5, Lines 14-20). 
5 	As to Claim 2, Mullin discloses the anionic polymer of claim 1, wherein the polymer is the copolymer of a Lewis acid and a Lewis base (Col. 5, Lines 14-20).  
 	As to Claim 3, Mullin discloses the anionic polymer of claim 1, wherein the polymeric backbone inherently lacks lone pair electrons (this feature is inherent given the structure is a Lewis adduct  or is capable of lacking a pair of electrons (Col. 5, Lines 14-20).  See MPEP 2112.
 	As to Claim 4, Mullin discloses the anionic polymer of claim 1, wherein the polymer inherently lacks lone pair electrons (Col. 5, Lines 14-20).  See MPEP 2112.
	As to Claim 13, Mullin discloses an inherent crystal comprising the anionic polymer of claim 1 (see examples, for instance (Col. 6, Lines 17-21).


Allowable Subject Matter
5.	Claim 7 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 7, requires the anionic polymer of “claim 5”, wherein the polymer is represented by Formula III: 
    PNG
    media_image1.png
    116
    546
    media_image1.png
    Greyscale

 Formula III.
Formula lll appears to be novel and is not found in the prior art based on search results.  It is noted that Claim 7 is dependent upon Claim 5 (which is restricted), but is being treated as being dependent on Claim 1 in order to expedite prosecution.
	Claim 9 requires the composition comprising an anionic polymer of claim 1, wherein a polymer molecule is adjacent to an ion channel.  There is specificity given the ion channels are illustrated in figure 1.

6.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Response to Arguments
7.	Applicant's arguments filed on 08/22/2022 are summarized and addressed as follows:
 	Applicant’s arguments relate to the amended claim now requiring a Lewis adduct in the polymeric backbone.  However, the claim is still not descriptive of the invention and Mullin would provide a teaching for an anionic polymer comprising a Lewis adduct (Col. 5, Lines 14-20). Accordingly, the action is made final.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 57.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727